DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1,2,5,8,11,12,14,17,18,21 and 22 have been amended. 
Claims 1-3,5-9,11-15 and 17-23 are pending and examined as follows: 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,8,9,14,15 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cerroni (US 2010/0116143) in view of York et al (US 8,771,768). 

	With regards to claim 1, Cerroni discloses a compact brewing assembly (portable coffee brewer, Title) comprising a vessel including a vessel top and a vessel bottom (inner tube 11 including a top end 11A and bottom end 11B, Fig. 1), wherein the vessel top includes a threaded surface (threaded surface of end 11A that cooperates with first cap 12A, Fig. 1); a filter component removably coupled to the threaded surface of the vessel top (filter 14 removably coupled to the thread surface of end 11A by cap 12A, Fig. 1), an exterior sleeve that includes a top exterior sleeve and a bottom exterior sleeve and vessel (outer tube 10 includes a top closed end 10A and bottom open end 10B, Fig. 1) slidably coupled to the filter component (Fig. 2B); and a cap removably coupled to the top of the exterior sleeve (removable cap 18 attached to the end 10A of outer tube 10, Fig. 4) and wherein the exterior sleeve receives a mixture or brewing material and water (outer tube 10 receives water to pass through inner tube 11, Fig. 2B); and wherein a pressure applied to the cap causes the mixture to pass through the filter and into the vessel, when the cap is coupled to the top exterior sleeve (pressure applied to inner tube 11 to outer tube 10 wherein the opening in cap 12A causes liquid in outer tube 10 within filter 14 to produce brewed liquid, Fig. 2B). 
	Cerroni does not disclose the filter component including a filter component including a filter, filter holder and a separator; the filter holder including at least one air vent and at least one valve plug spar, the separator including at least one valve seat, at least one air channel and at least one finished brew channel. 
	York et al teaches a filter component (cartridge 1, Fig. 11) including a filter component including a filter holder (inner member 3 holds filter 4, Fig. 18) and a separator (outer member 2, Fig. 18); a filter holder including at least one air vent (filtration apertures 55, Fig. 8) and at least one valve plug spar (cylindrical funnel 40, Fig. 7), the separator including at least one valve seat (outer member 2 has a cylindrical 18 where inner member 3, Fig. 1 and 2), at least one air channel and at least one finished brew channel (interior 120, Fig. 11). 
	It would have been obvious to modify the filter of Cerroni with the cartridge as taught by York in order to provide a clean and residue free beverage making process. 
	With regards to claim 2, Cerroni discloses wherein the threaded surface of the vessel top includes at least one of a threaded top and a twist lock top (threaded surface of end 11A that cooperates with first cap 12A, Fig. 1). 
	With regards to claim 3, Cerroni discloses wherein the filter component includes a gasket that interfaces with exterior sleeve (o-rings 13 interfaces with outer tube 13, Fig. 1).
	
 	With regards to claim 8, Cerroni discloses a compact brewing assembly (portable coffee brewer, Title) comprising an exterior sleeve that includes a top exterior sleeve and a bottom exterior sleeve (outer tube 10 includes a closed end 10A and open end 10B, Fig. 1); a cap removably coupled to the top of the exterior sleeve (removable cap 18 attached to the end 10A of outer tube 10, Fig. 4), wherein the cap and exterior sleeve are configured to receive a mixture that includes a brewing material and a volume of water via the bottom exterior sleeve (the outer tube 10 and removable cap 18 receive the end 11a of inner tube 11 which carries filter 14 carrying brewing solids, Fig. 2b); a vessel including a vessel top and a vessel bottom (inner tube 11 including a top end 11A and bottom end 11B, Fig. 1), wherein the vessel top includes a threaded surface (threaded surface of end 11A that cooperates with first cap 12A, Fig. 1), a filter component removably coupled to the threaded surface of the vessel top (filter 14 removably coupled to the thread surface of end 11A by cap 12A, Fig. 1), wherein the filter component is slidably coupled to the filter component (Fig. 2B); and a cap removably coupled to the top of the exterior sleeve (removable cap 18 attached to the end 10A of outer tube 10, Fig. 4); and wherein a pressure applied to the cap causes the mixture to pass through the filer and a finished brew is received by the vessel when the cap is coupled to the top exterior sleeve (pressure applied to inner tube 11 to outer tube 10 wherein the opening in cap 12A causes liquid in outer tube 10 within filter 14 to produce brewed liquid, Fig. 2B). 
Cerroni does not disclose the filter component including a filter component including a filter holder and a separator; the filter holder including at least one air vent and at least one valve plug spar, the separator including at least one valve seat, at least one air channel and at least one finished brew channel that receives a finished brew after the mixture has been filtered. 
	York et al teaches a filter component (cartridge 1, Fig. 11) including a filter component including a filter holder (inner member 3 holds filter 4, Fig. 18) and a separator (outer member 2, Fig. 18); a filter holder including at least one air vent (filtration apertures 55, Fig. 8) and at least one valve plug spar (cylindrical funnel 40, Fig. 7), the separator including at least one valve seat (outer member 2 has a cylindrical 18 where inner member 3, Fig. 1 and 2), at least one air channel and at least one finished brew channel that receives a finished brew after the mixture has been filtered (interior 120, Fig. 11). 
	It would have been obvious to modify the filter of Cerroni with the cartridge as taught by York in order to provide a clean and residue free beverage making process. 
	With regards to claim 9, Cerroni discloses wherein the filter component further includes a gasket that interfaces with the exterior sleeve so that the exterior sleeve is slidably coupled to the filter component (o-rings 13 interfaces with outer tube 13, Fig. 1).
	
With regards to claim 14, Cerroni discloses a compact brewing method comprising (method of using a coffee brewer, abstract, lines 1-2) coupling a filter component to a vessel (coupling filter 14 to an inner tube 11, Fig. 1), wherein the vessel includes a vessel bottom and a vessel top (inner tube 11 including a top end 11A and bottom end 11B, Fig. 1) having a threaded surface that is removably coupled to the filter component (filter 14 removably coupled to the thread surface of end 11A by cap 12A, Fig. 1); receiving a mixture that includes a brewing material and a volume of water in the exterior sleeve (water and brew material go through the first end 11A of inner tube 11 which abuts outer tube 10, Fig. 2B); slidably coupling the vessel and filter component to the bottom exterior sleeve (filter 14 coupled to outer tube 10 and inner tube 11, Fig. 2B) providing an exterior sleeve and a cap, wherein the exterior sleeve includes a top exterior sleeve and a bottom exterior sleeve slidably coupled to the filter component and the vessel, and the cap removably coupled to the top of the top exterior sleeve (pressure applied to inner tube 11 to outer tube 10 wherein the opening in cap 12A causes liquid in outer tube 10 within filter 14 to produce brewed liquid, Fig. 2B) .
Cerroni does not disclose wherein the filter component includes a filter, filter holder and a separator, the filter holder including at least one air vent configured to release air from the vessel and the at least one valve plug spar, the separator including at least one valve seat, at least one air channel, and at least one finished brew channel, wherein the at least one finished brew channel extends between the at least two valve seats placing the filter component in an initial state where the at least one valve plug spar abuts the at least two valve seats and the at least one finished brew channel to form a closed valve; applying a pressure to the cap and causing the mixture to pass through filter and into vessel, when the cap is coupled to the top exterior sleeve. 
York et al teaches wherein the filter component (cartridge 1, Fig. 11) includes a filter holder (inner member 3 holds filter 4, Fig. 18) and a separator (outer member 2, Fig. 18), the filter holder including at least one air vent configured to release air from the vessel (filtration apertures 55, Fig. 8) and the at least one valve plug spar (cylindrical funnel 40, Fig. 7), the separator including at least one valve seat (outer member 2 has a cylindrical 18 where inner member 3, Fig. 1 and 2), at least one air channel (interior 120, Fig. 11), and at least one finished brew channel, wherein the at least one finished brew channel extends between the at least two valve seats placing the filter component in an initial state where the at least one valve plug spar abuts the at least two valve seats and the at least one finished brew channel to form a closed valve(interior 120 is between the outer member 2 and inner member 3, Fig. 1); filtering the mixture with the filter component by exerting a downward force upon the vessel top to separate the at least one valve plug spar from the at least one valve seats and the at least one finished brew channel (downward force of inner member 3 on outer member 2, Fig. 1), applying a pressure to the cap and causing the mixture to pass through filter and into the vessel, when the cap is coupled to the top exterior sleeve (inlet 27 and outlet 43 are opened by piercing members of the beverage preparation machine which perforate, Fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the filter of Cerroni with the cartridge as taught by York in order to provide a reliable filter for a brewing apparatus. 
With regards to claim 15, Cerroni discloses wherein the filter component further includes a gasket that interfaces with the exterior sleeve so that the exterior sleeve is slidably coupled to the filter component (o-rings 13 interfaces with outer tube 13, Fig. 1). 
With regards to claim 19, Cerroni discloses separating the filter component from the vessel that includes the finished brew (separating filter 14 from the inner tube 11 that includes the finished brew through first cap 12A, Fig. 1). 
With regards to claim 20, Cerroni discloses encapsulating the vessel and filter component with a base and the sleeve, wherein the base includes a top base opening that receives the vessel bottom and the base is configured to interface with the sleeve (cap 20 is considered a base that the bottom of outer tube 10 screws into, Fig. 5).
With regards to claim 21, York et al teaches the filter component in an initial state where the at least one valve plug spar abuts the at least two valve seats and the at least one finished brew channel to form a closed valve(interior 120 is between the outer member 2 and inner member 3, Fig. 1); filtering the mixture with the filter component by exerting a downward force upon the vessel top to separate the at least one valve plug spar from the at least one valve seats and the at least one finished brew channel (downward force of inner member 3 on outer member 2, Fig. 1), and downward force transitioning the filter component from the initial state to a second state where the valve is open so that a finished brew is received by the at least one finished brew channel, the finished brew collected by the vessel (inlet 27 and outlet 43 are opened by piercing members of the beverage preparation machine which perforate, Fig. 1).
With regards to claim 22, York et al teaches he filter component in an initial state where the at least one valve plug spar abuts the at least two valve seats and the at least one finished brew channel to form a closed valve(interior 120 is between the outer member 2 and inner member 3, Fig. 1); filtering the mixture with the filter component by exerting a downward force upon the vessel top to separate the at least one valve plug spar from the at least one valve seats and the at least one finished brew channel (downward force of inner member 3 on outer member 2, Fig. 1), and downward force transitioning the filter component from the initial state to a second state where the valve is open so that a finished brew is received by the at least one finished brew channel, the finished brew collected by the vessel (inlet 27 and outlet 43 are opened by piercing members of the beverage preparation machine which perforate, Fig. 1).
With regards to claim 23, Cerroni discloses coupling a cap to the top exterior sleeve; and allowing the mixture to steep for a period of time in the exterior sleeve (device that effectively separates the solids from the brewed liquid, brews the liquid in a short period of time, paragraph 0005, lines 1-3). 

Claims 5,6,7,11,12,13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cerroni and York et al as applied to claims 1-3,8,9,14,15 and 19-23 above, and further in view of Juris et al (WO 2014197480).

With regards to claim 5, Cerroni and York et al does not teach wherein the filter component includes a spring. 
Juris et al teaches wherein the filter component includes a biasing element (apparatus 1700 for steeping coffee has a lid 1702 and container 1704 wherein a filter assembly 1706 is urged by a biasing member 1705.; a spring, paragraph 0293, lines 3-6). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the filter of Cerroni and York et al with the biasing element as taught by Juris et al in order to provide an efficient seal of the cartridge to prevent leakage. 
With regards to claim 6, Cerroni discloses further comprising a base having a top base opening that receives the vessel bottom (sleeve 25 having a top opening 24 that receives the inner tube 11, Fig. 6).
With regards to claim 7, Cerroni discloses wherein the base, the exterior sleeve and the cap encapsulate the vessel and the filter component (the sleeve 25 encapsulates all components of the brewing apparatus, Fig. 6). 

With regards to claim 11, Cerroni and York et al does not teach wherein the filter component includes a biasing element that is compressed when the mixture is being filtered. 
Juris et al teaches wherein the filter component includes a biasing element that is compressed when the mixture is being filtered (apparatus 1700 for steeping coffee has a lid 1702 and container 1704 wherein a filter assembly 1706 is urged by a biasing member 1705.; a spring, paragraph 0293, lines 3-6). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the filter of Cerroni and York et al with the biasing element as taught by Juris et al in order to provide an efficient seal of the cartridge to prevent leakage. 
With regards to claim 12, Cerroni discloses wherein the fastening component of the vessel top includes at least one of a threaded top and a twist lock top (threaded surface of end 11A that cooperates with first cap 12A, Fig. 1).
With regards to claim 13, Juris et al teaches wherein the filter component is separated from the vessel that includes the finished brew (lid 1702 has filtering assembly 1706 and is separate from 1704, Fig. 24). 

With regards to claim 17, Cerroni and York et al does not teach wherein the filter component includes a biasing element that is compressed when the mixture is being filtered.
Juris et al teaches wherein the filter component includes a biasing element that is compressed when the mixture is being filtered (apparatus 1700 for steeping coffee has a lid 1702 and container 1704 wherein a filter assembly 1706 is urged by a biasing member 1705.; a spring, paragraph 0293, lines 3-6). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the filter of Cerroni and York et al with the biasing element as taught by Juris et al in order to provide an efficient seal of the cartridge to prevent leakage. 
With regards to claim 18, Cerroni discloses wherein the fastening component of the vessel top includes at least one of a threaded top and a twist lock top (threaded surface of end 11A that cooperates with first cap 12A, Fig. 1).
With regards to claim 19, Juris et al teaches wherein the filter component is separated from the vessel that includes the finished brew (lid 1702 has filtering assembly 1706 and is separate from 1704, Fig. 24). 

Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive.
Applicant arguments: Applicant argues the prior art does not disclose or teach “wherein the exterior sleeve receives a mixture or brewing material and water, when the cap is removed; and wherein a pressure applied to the cap causes the mixture to pass through the filter and into the vessel, when the cap is coupled to the top exterior sleeve” of claim 1. 
Examiners response: Cerroni discloses wherein a pressure applied to the cap causes the mixture to pass through the filter and into the vessel, when the cap is coupled to the top exterior sleeve (pressure applied to inner tube 11 to outer tube 10 wherein the opening in cap 12A causes liquid in outer tube 10 within filter 14 to produce brewed liquid, Fig. 2B).
Applicant arguments: Applicant argues the prior art does not disclose or teach “wherein a pressure applied to the cap causes the mixture to pass passes through the filter and a finished brew is received by the vessel, when the cap is coupled to the top exterior sleeve” of claim 14.
Examiners response: Cerroni discloses a compact brewing method comprising (method of using a coffee brewer, abstract, lines 1-2) coupling a filter component to a vessel (coupling filter 14 to an inner tube 11, Fig. 1), wherein the vessel includes a vessel bottom and a vessel top (inner tube 11 including a top end 11A and bottom end 11B, Fig. 1) having a threaded surface that is removably coupled to the filter component (filter 14 removably coupled to the thread surface of end 11A by cap 12A, Fig. 1); receiving a mixture that includes a brewing material and a volume of water in the exterior sleeve (water and brew material go through the first end 11A of inner tube 11 which abuts outer tube 10, Fig. 2B); slidably coupling the vessel and filter component to the bottom exterior sleeve (filter 14 coupled to outer tube 10 and inner tube 11, Fig. 2B) providing an exterior sleeve and a cap, wherein the exterior sleeve includes a top exterior sleeve and a bottom exterior sleeve slidably coupled to the filter component and the vessel, and the cap removably coupled to the top of the top exterior sleeve (pressure applied to inner tube 11 to outer tube 10 wherein the opening in cap 12A causes liquid in outer tube 10 within filter 14 to produce brewed liquid, Fig. 2B) .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761